Filed 9/23/15 P. v. Johnson CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B260809

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA075211)
         v.

KAREN E. JOHNSON,

         Defendant and Appellant.




THE COURT:*

         Defendant and appellant Karen E. Johnson (defendant) appeals from the order
denying her petition for resentencing under the provisions of Proposition 47 which reduce
some felony theft offenses to misdemeanors. Her appointed counsel filed a brief pursuant
to People v. Wende (1979) 25 Cal. 3d 436 (Wende), raising no issues. On July 1, 2015,
we notified defendant of her counsel’s brief and gave her leave to file, within 30 days, her
own brief or letter stating any grounds or argument she might wish to have considered.
That time has elapsed, and defendant has submitted no brief or letter. We have reviewed
the entire record, and finding no arguable issues, affirm the order.



*        ASHMANN-GERST, Acting P.J., CHAVEZ, J., HOFFSTADT, J.
       In 2014, prior to the passage of Proposition 47, a jury convicted defendant of two
counts of second degree burglary, in violation of Penal Code Section 459, and two counts
of grand theft of property valued in excess of $950, in violation of Penal Code section
487, subdivision (a). Defendant was sentenced on the charges. We affirmed the
judgment in a nonpublished opinion, People v. Johnson (Dec. 10, 2014, B254827). After
the passage of Proposition 47, defendant filed a petition for recall of her sentence and
reduction of her convictions to misdemeanors. (See Pen. Code, §§ 1170.18, 459.5,
490.2.) On November 24, 2014, the trial court denied the petition upon finding that the
value of the property taken exceeded $950, and that the jury made an express finding to
that effect. Defendant filed a timely notice of appeal from the order.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with her responsibilities and that no arguable issue exists. We conclude
that defendant has, by virtue of counsel’s compliance with the Wende procedure and our
review of the record, received adequate and effective appellate review of the judgment
entered against her in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v.
Kelly (2006) 40 Cal. 4th 106, 123-124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             2